UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4665


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD WILKERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District   of   West   Virginia,  at  Charleston.   John   T.
Copenhaver, Jr., District Judge. (2:09-cr-00017-1)


Submitted:    November 5, 2009              Decided:   November 20, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Monica L. Dillon, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald      Wilkerson      was       indicted    on    three      counts     of

distribution         of    a   quantity      of       cocaine    and       one    count      of

possession with intent to distribute cocaine, occurring on four

different days.            He entered into a plea agreement in which he

agreed to plead guilty to one count of distribution of cocaine,

in violation of 21 U.S.C. § 841(a)(1) (2006).                              The Government

had the remaining counts dismissed.                      Wilkerson’s total offense

level under the advisory Sentencing Guidelines was ten and he

was    placed     in      Criminal       History      Category       II.         Wilkerson’s

Guidelines’ range of imprisonment was eight to fourteen months.

At sentencing, the district court believed an upward variance

was warranted because it was the third conviction for Wilkerson

involving distribution of cocaine and it appeared to the court

that    Wilkerson         needed   to     appreciate      the    seriousness           of   the

offense and the public needed to be protected from his criminal

conduct.       The court sentenced Wilkerson to twenty-four months’

imprisonment.             Wilkerson      appeals,       claiming      the    sentence       is

unreasonable.          We find the court did not abuse its discretion

and affirm.

               Appellate courts review a sentence for reasonableness,

applying an abuse of discretion standard, whether the sentence

is    inside    or     outside     the    guideline      range.        Gall       v.   United

States, 552 U.S. 38, 40 (2007).                     First, the court must “ensure

                                                2
that   the    district       court      committed         no    significant        procedural

error, such as failing to calculate (or improperly calculating)

the Guidelines range.”           Id. at 51; United States v. Osborne, 514

F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).

Procedural      errors       also       include          “failing     to     consider        the

§ 3553(a)      factors,       selecting         a       sentence     based       on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”      Gall, 552 U.S. at 51.                     A district court must also

provide an “individualized assessment” based upon the specific

facts before it.         “That is, the sentencing court must apply the

relevant      [18     U.S.C.]       §    3553(a)          factors     to     the       specific

circumstances of the case before it.”                          United States v. Carter,

564    F.3d    325,    328     (4th     Cir.        2009).         “Such    individualized

treatment is necessary ‘to consider every convicted person as an

individual      and    every    case      as       a    unique     study    in     the    human

failings that sometimes mitigate, sometimes magnify, the crime

and the punishment to ensue.’”                     Id. (quoting Gall, 552 U.S. at

52)    (internal      quotation         marks          omitted).    In     so    doing,      the

district court must “‘set forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a

reasoned      basis   for    exercising         his       own    legal     decision      making

authority.’”        Id. (quoting Rita v. United States, 551 U.S. 338,

356    (2007)).        “This     individualized              assessment         need   not   be

elaborate or lengthy, but it must provide a rationale tailored

                                               3
to     the    particular        case    at   hand     and      adequate     to     permit

‘meaningful appellate review.’”                  Id. at 330 (quoting Gall, 552

U.S. at 50).

               Only after determining that no significant procedural

error        occurred        does    this    court     review     the      substantive

reasonableness          of     the    sentence,      “taking     into     account      the

‘totality       of   the     circumstances,       including     the     extent    of   any

variance from the Guidelines range.’”                   United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

50).    When reviewing the substantive reasonableness of an upward

variance, the court “must give due deference to the district

court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance.”                 Gall, 552 U.S. at 51.               “Even if

[this court] would have reached a different sentencing result on

our own, this fact alone is ‘insufficient to justify reversal of

the district court.’”                Pauley, 511 F.3d at 474 (quoting Gall,

552 U.S. at 51).

               Under 18 U.S.C. § 3553(a) (2006), the district court

should consider the nature and circumstances of the offense and

the history and characteristics of the defendant.                           The court

should impose a sentence that reflects the seriousness of the

offense, the need to promote respect for the law, to provide

just punishment, to afford adequate deterrence, to protect the



                                             4
public from further crimes and to provide the defendant with

adequate rehabilitation or medical treatment.

           We    find   the    district   court   provided      an    adequate

individualized assessment of the § 3553 sentencing factors in

relation to Wilkerson and his criminal conduct.               The court took

into consideration Wilkerson’s prior criminal conduct as well as

his   positive   attributes.      Accordingly,    we   find    the    district

court did not abuse its discretion.

           We affirm the conviction and sentence.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in    the   materials   before   the       court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      5